DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan Garner on 11/12/2021.

The application has been amended as follows: 
In claim 1, line 5, the limitation “a cylinder that defines a lumen” has been deleted and replaced with --a sleeve--
In claim 1, line 6, the limitation “wherein  the anchor” has been deleted and replaced with --wherein the anchor--
In claim 1, line 11, the limitation “the lumen” has been deleted and replaced with --a lumen--
In claim 1, line 12, after the limitation “…tubular member”, the limitation --whereby the supporting rods converge -- has been entered
In claim 1, line 13, after the limitation “…circumference of tubular member”  the limitation -- , 

wherein when the apparatus is expanded, the distal end of each support rod is proximal to where the plurality of support rods converge-- has been entered
Claims 7 and 20 have been canceled 
In claim 21, lines 3-4, the limitation “a cylinder that defines a lumen” has been deleted and replaced with --a sleeve--
In claim 21, line 5, the limitation “wherein  the anchor” has been deleted and replaced with --wherein the anchor--
In claim 21, line 10, the limitation “the lumen” has been deleted and replaced with --a lumen--
In claim 21, line 11, after the limitation “…tubular member”, the limitation --whereby the supporting rods converge -- has been entered
In claim 21, line 12, after the limitation “…circumference of tubular member”  the limitation -- , 
wherein when the apparatus is expanded, each support rod forms an angle α with the cylindrical axis of the tubular member, and wherein the angle α is 40-55˚, and
wherein when the apparatus is expanded, the distal end of each support rod is proximal to where the plurality of support rods converge-- has been entered
Claims 22 and 25 have been canceled 
In claim 28, line 3, the limitation “a cylinder that defines a lumen” has been deleted and replaced with --a sleeve--
In claim 28, line 13, after the limitation “…circumference of tubular member”  the limitation -- , 
wherein when the apparatus is expanded, each support rod forms an angle α with the cylindrical axis of the tubular member, and wherein the angle α is 40-55˚, and
wherein when the apparatus is expanded, the distal end of each support rod is proximal to where the plurality of support rods converge-- has been entered
Reasons for Allowance
Claims 1-6, 8-12, 14, 18, 19, 21, 23, 24, 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious the closure apparatuses as claimed, specifically how the support rods extend with respect to themselves and the tubular member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771